Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions

Applicant’s election without traverse of Species A in the reply filed on 6/24/2021 is acknowledged.

Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2021. Note that claim 11 is also withdrawn as it is directed to Species C or E.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “when the first grayscale value and the second grayscale value are equal to each other during a reference time, a change in the second accumulated usage time during the reference time is greater than a change in the first accumulated usage time during the reference time” as claimed in claim 9, and “when the first grayscale value and the second grayscale value are equal to each other during a reference time, a change in the second accumulated grayscale value is greater than a change in the first accumulated grayscale value during the reference time” as claimed in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections

Claim 5 is objected to because of the following informalities:  the claim recites “a first driving current flowing in the first corresponding to the first…” in lines 6-7, which appears to be “a first driving current flowing in the first pixel corresponding to the first…”.   Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a degradation compensator which generates a first compensated grayscale value… and a second compensated grayscale value” in claim 1; “an accumulator which calculates…” in claim 8; “a compensator which obtains… and compensates…” in claim 8; “a selector which selects…” in claim 10; “a calculator which calculates…” in claim 10; “an accumulator which calculates…” in claim 19; “a storage unit which stores…” in claim 19; and “a compensator which compensates…” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the corresponding structure for the degradation compensator and its components (the accumulator, compensator, selector, calculator, storage unit) is an integrated circuit ("IC") (see para[0015], para[0082], para[00123]-para[00124]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “when the first grayscale value and the second grayscale value are equal to each other during a reference time, a change in the second accumulated usage time during the reference time is greater than a change in the first accumulated usage time during the reference time”. However, it is unclear how changes in time are different from each when they occur during a same reference time.  Based on this, the 

Claim 20 recites “when the first grayscale value and the second grayscale value are equal to each other during a reference time, a change in the second accumulated grayscale value is greater than a change in the first accumulated grayscale value during the reference time”. However, it is unclear how in a reference time, a change in the second accumulated grayscale value is greater than a change in the first accumulated grayscale value during the reference time, when the first grayscale value and the second grayscale value are equal to each other during that reference time. Based on this, the definitions of “a reference time”, “a change in the second accumulated grayscale value” and “a change in the first accumulated grayscale value during the reference time” are unclear in the claim. Appropriate corrections are required. The claim will be interpreted as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2017/0213493).

Regarding claim 19, Han discloses a degradation compensation device (200 in Figs. 1 and 2) comprising:
an accumulator which calculates a first accumulated grayscale value by accumulating a first grayscale value of an image data for a pixel in a first region and calculates a second accumulated grayscale value by accumulating a second grayscale value of the image data for a pixel in a second region (see 240 in Fig. 2; para[0050]-para[0051]; para[0064]; para[0067]; for each pixel in each region of the display panel 100, “The accumulator 240 may accumulate the degradation data STDATA and scaled input grayscale IGRAY2 at every frame to update the age data A_DATA”; “The accumulator 240 may provide the age data A_DATA to the compensator 260”);
a storage unit which stores a first lookup table including a first grayscale compensation value corresponding to the first accumulated grayscale value and a second lookup table including a second grayscale compensation value corresponding to the second accumulated grayscale value (para[0072]; para[0078]-para[0080]; see Figs. 2 and 5-7; “The memory 262 may store a plurality of lookup tables each having compensation values respectively corresponding to a plurality of predetermined age values and ); and 
a compensator which compensates for the first grayscale value based on the first lookup table and compensates for the second grayscale value based on the second lookup table (para[0066]; para[0071]-para[0080];  see Figs. 2 and 5-7; “The compensator 260 may output the age compensation data ACDATA by applying the grayscale compensation value to the input grayscale IGRAY1 or the scaled input grayscale IGRAY2”; “the compensator 260 may individually calculate the grayscale compensation values for every pixel and every grayscale based on the age data A_DATA of each pixel”; “The compensator 260 may calculate the grayscale compensation value using…[the] lookup table method”, using corresponding lookup tables per pixel, as shown in Figs. 5-7),
wherein the first grayscale value and the second grayscale value correspond to a same color as each other (para[0076]-para[0079];  see Figs. 6-7; For ).

Regarding claim 20, as best understood, Han discloses all the claim limitations as applied above (see claim 19). In addition, as best understood, Han discloses when the first grayscale value and the second grayscale value are equal to each other during a reference time, a change in the second accumulated grayscale value is greater than a change in the first accumulated grayscale value during the reference time (para[0005]; para[0064]; para[0073]-para[0075]; “The compensation value determiner 264 may determine the grayscale compensation value GCOMP corresponding to the age data A_DATA and the scaled input grayscale IGRAY2 through the lookup tables”; “Thus, emission color, a degree of degradation (age), and a temperature of the pixel, and a grayscale level to be output from the pixel maybe reflect to the grayscale compensation value GCOMP”; thus, for a same grayscale level at a certain time, a change in a second accumulated grayscale value is greater than a change in a first accumulated grayscale value in order to obtain grayscale ).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625).

Regarding claim 1, Ahn discloses a display device (see Fig. 1) comprising:
a display unit including a first pixel disposed in a first region and a second pixel disposed in a second region different from the first region (see display panel 10 in Fig. 1, including different pixels PXij disposed in different regions; para[0026]);
degradation compensation unit 100 in Figs. 1-2 and 4; para[0031]) which generates a first compensated grayscale value by compensating a first grayscale value for the first pixel based on a first degradation curve and generates a second compensated grayscale value by compensating a second grayscale value for the second pixel based on a second degradation curve (para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0039]; see Figs. 1-4; “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30”; since this is done respectively for each pixel, it is done for a first pixel and for a second pixel, as claimed, and according to a respective “luminance value curve of the light-emitting element 40 over time… stored in the LUT 162”), wherein the first degradation curve defines a luminance reduction rate according to a first accumulated usage time of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second accumulated usage time of the second pixel (para[0038]-para[0039]; para[0044]-para[0046]; see in Fig. 3 exemplary curve for respective pixels and light-emitting element 40); and
see data driver 30 in Fig. 1; para[0027]-para[0029]; “The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image”),
However, Ahn does not appear to expressly disclose a light transmittance of the second region is greater than a light transmittance of the first region.
Wang discloses a light transmittance of a second region is greater than a light transmittance of a first region (see region A2 in Figs. 1A-2L and 4-6 with greater light transmittance than, e.g., region A1; see Abstract; para[0005]; para[0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s invention, with the teachings in Wang’s invention, to have a light transmittance of the second region is greater than a light transmittance of the first region, for the advantage of improving a light transmittance of a region provided with a camera on a display screen/display substrate, when an under-screen camera scheme is adopted, while seeking to increase the screen-to-body ratio of the display screen  (para[0003]; para[0077]-para[0078]; para[0082]; para[0189]).



Regarding claim 2, Ahn and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Wang discloses a display unit includes a transmissive region between a second pixel and an adjacent pixel in the second region (see e.g. regions of P1 in region A2 in Figs. 1B-1S and 2B-2L; para[0189]; para[0346]),
the transmissive region transmits at least a portion of incident light (para[0189]; para[0385]; see Figs. 1A-2L and 4-6), 
the adjacent pixel is disposed adjacent to the second pixel in the second region (see e.g. adjacent pixels in region A2 in Figs. 1B-1S), and
a resolution of the second region is lower than a resolution of the first region (para[0078]; para[0082]-para[0083]; para[0189]; para[0230]; “the pixel distribution density of the second display sub-region A2 is less than the pixel distribution density of the first display sub-region A1” as seen e.g. in Figs. 1B-1S; that is, “a second display sub-region with low pixel distribution density (i.e., low resolution)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the display unit includes a transmissive region between the second pixel and an adjacent pixel in the second region, the transmissive region transmits at least a portion of incident light, the adjacent pixel is disposed adjacent to the second pixel in the second region, and a resolution of the second region is lower than a resolution of the first region, as also taught by Wang, for the para[0003]; para[0077]; para[0082]; para[0189]).

Regarding claim 3, Ahn and Wang disclose all the claim limitations as applied above (see claim 2). In addition, Wang discloses an optical sensor disposed to overlap the second region of the display unit, wherein the optical sensor senses light transmitted to the second region (para[0078]; para[0082]; para[0189]; para[0230]; e.g. a camera positioned under the display screen, in region A2, that can receive ambient light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have an optical sensor disposed to overlap the second region of the display unit, wherein the optical sensor senses light transmitted to the second region, as also taught by Wang, for the advantage of having a necessary component in the device while ensuring increasing screen-to-body ratio (para[0078]).

Regarding claim 6, Ahn and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Ahn discloses the degradation compensator compensates for the first grayscale value using a first lookup table and compensates for the second grayscale value using a second lookup table (para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0044]; see Figs. 1-4; “The degradation compensation unit 100 may compensate for the gray data ),
the first lookup table includes a first grayscale compensation value corresponding to the first accumulated usage time based on the first degradation curve, and the second lookup table includes a second grayscale compensation value corresponding to the second accumulated usage time based on the second degradation curve (para[0038]-para[0044]; “the first operation unit 140 may calculate the degradation time Tpx of each pixel PXij using the intervals, the downscaled gray data for each pixel PXij, and reference gray data”;  “reference gray data may be a gray data value representing an initial luminance value L0 on a luminance value curve (see FIG. 3) of the light-emitting element 40 (see FIG. 1) of each pixel PXij (see FIG. 1) over time”; “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) ).

Regarding claim 18, Ahn and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Ahn discloses the first pixel and the second pixel have a same pixel structure as each other (see in Fig. 1, based on the broadest reasonable interpretation of the claimed limitations, Pxij representing the structure of the plurality of pixels of the display panel 10; para[0026]).
	In addition, Wang discloses the second region has a same luminance as a luminance of the first region (“the brightness difference between the second display sub-region A2 and the first display sub-region A1 is reduced by increasing the light emitting areas of the sub-pixels in the second display sub-region A2, so as to alleviate the dark strips at the boundary between the second display sub-region A2 and the first display sub-region A1”; para[0099]; para[0230]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the second region has a same luminance as a luminance of the first region, as also taught by Wang, for the advantage of alleviating dark strips at a boundary between the first region and the second region (para[0099]).
	


Claim(s) 4-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625), as applied to claim 2 and 6 above, and further in view of An et al. (US 2017/0162103).

Regarding claim 4, Ahn and Wang disclose all the claim limitations as applied above (see claim 2). In addition, Wang discloses a voltage level of a first data signal is different from a voltage level of a second data signal when a first grayscale value and a second grayscale value are equal to each other (para[0092]; para[0235]; para[0374]-para[0375]; para[0378]; “The second display sub-region A2 includes a plurality of third pixel units 30, and the third pixel unit 30 includes a first sub-pixel 1, a second sub-pixel 2 and a third sub-pixel 3”; see in Fig. 4, “the grayscale voltage adjusting portion 201… configured to adjust a grayscale voltage of at least… the second sub-pixel 2, the third sub-pixel 3 and the first pixel 1 in the third pixel unit 30,… in the case where a display grayscale is less than or equal to a first grayscale, so as to improve the brightness of the second display sub-region A2”; based on this, it is clear that the grayscale voltage of the pixel 30 in region A2 is varied from the grayscale voltages applied to the pixel 10 in region A1 (that is, made different from each other), when a display grayscale corresponding to pixel 30 in the region A2 is e.g. equal to a display grayscale corresponding to pixel 10 in the region A1, in order to improve brightness of region ), and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a voltage level of the first data signal is different from a voltage level of the second data signal when the first grayscale value and the second grayscale value are equal to each other, as also taught by Wang, for the advantage of reducing the brightness difference between the regions and improving the display uniformity (para[0378]).
Ahn and Wang do not appear to expressly disclose a difference between a voltage level of the first data signal and a voltage level of the second data signal increases as a first accumulated usage time or a second accumulated usage time increases when the first accumulated usage time and the second accumulated usage time are equal to each other.
An discloses a difference between a voltage level of a first data signal and a voltage level of a second data signal increases as a first accumulated usage time or a second accumulated usage time increases when the first accumulated usage time and the second accumulated usage time are equal to each other (see in Fig. 2, a difference between luminance corresponding to applied data signal to, e.g., a red pixel and, e.g., a blue pixel, increases, and thus, a voltage level difference between such data signals increases, as an accumulated stress or accumulated driving time (claimed accumulated usage time) of the red or the blue pixel increases, ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a difference between a voltage level of the first data signal and a voltage level of the second data signal increases as a first accumulated usage time or a second accumulated usage time increases when the first accumulated usage time and the second accumulated usage time are equal to each other, because such increase in difference results from differences in how different pixels degrade while undergoing the same stress or accumulated driving time (para[0029]).

Regarding claim 5, Ahn, Wang and An disclose all the claim limitations as applied above (see claim 4). In addition, Ahn discloses each of the first pixel and the second pixel includes a transistor and a light emitting element connected to the transistor to receive a driving current through the transistor (see pixels PXij in Fig. 1; para[0005]; para[0026]).
In addition, Wang discloses a second driving current flowing in the second pixel corresponding to the second data signal is greater than a first driving current flowing in the first corresponding to the first data signal when the first grayscale value and the second grayscale value are equal to each other (see Figs. 3A-3B; para[0357]; para[0370]; para[0374]-para[0375]; para[0376]; para[0378]; at the light emitting stage, “a light emitting current I flows into the light emitting element 20 through the first light emitting control transistor T4, the driving transistor T1 and the second light ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a second driving current flowing in the second pixel corresponding to the second data signal is greater than a first driving current flowing in the first corresponding to the first data signal when the first grayscale value and the second grayscale value are equal to each other, as also taught by Wang, for the advantage of reducing the brightness difference between the regions and improving the display uniformity (para[0378]).

Regarding claim 8, Ahn and Wang disclose all the claim limitations as applied above (see claim 6). In addition, Ahn discloses the degradation compensator includes:
an accumulator which calculates the first accumulated usage time and calculates the second accumulated usage time (see in Fig. 2, 140  together with 150 );
a memory device which stores the first and second accumulated usage times and the first and second lookup tables (see 162 in Fig. 2; para[0024]; para[0039]; para[0043]-para[0044]; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) corresponding to the accumulated degradation time ATpx of each pixel PXij”; “The luminance value curve of the light-emitting element 40 over time may be stored in the LUT 162” for each pixel); and
a compensator which obtains the first grayscale compensation value based on the first accumulated usage time and the first lookup table, compensates the first grayscale value based on the first grayscale compensation value, obtains the second grayscale compensation value based on the second accumulated usage time and the second lookup table, and compensates the second grayscale value based on the second grayscale compensation value (para[0038]-para[0044]; para[0047]; see 170 in Fig. 2; “the luminance value curve of the light-emitting element ).
However, Ahn and Wang do not appear to expressly disclose the accumulator calculates the first accumulated usage time by accumulating the first compensated grayscale value and calculates the second accumulated usage time by accumulating the second compensated grayscale value.
An discloses an accumulator calculates first accumulated usage time by accumulating a first compensated grayscale value and calculates a second accumulated usage time by accumulating a second compensated grayscale value (see 210 in Fig. 5; para[0029]; para[0042]-para[0043]; para[0048]; “as an accumulated driving time or an accumulated driving amount of each pixel increases, or as an accumulated stress applied to each pixel increases, an OLED included in each pixel may be degraded”; “The accumulation block 210 may calculate stress data SD for the OLED display device by accumulating the received image data RGB or the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Ahn and Wang, with the teachings in An’s invention, for the advantage of more precision by calculating stress data or accumulated driving time based on compensated image data and determining corresponding compensation factor for each pixel to compensate for luminance decrease based on such accumulated stress/driving time, and producing additional compensation factors (para[0004]; para[0029]; para[0042]-para[0043]; para[0045]; para[0052]).

Regarding claim 10, Ahn, Wang and An disclose all the claim limitations as applied above (see claim 8). In addition, Ahn discloses the first grayscale value and the second grayscale value are included in an image data (para[0027]).
In addition, An discloses the compensator includes: a selector which selects the first lookup table based on position information of the first grayscale value in the image data and selects the second lookup table based on position information of the second grayscale value in the image data (para[0024]; para[0028]-para[0029]; para[0042]-para[0043]; see Figs. 2 and Fig. 5; see 230 in Fig. 5; since “the compensation factor calculation block 230 may calculate a red compensation factor RCF for the red sub-pixel R, a green compensation factor GCF for the green sub-pixel G and a blue ); and a calculator which calculates the first compensated grayscale value by adding the first grayscale compensation value obtained from the first lookup table to the first grayscale value and calculates the second compensated grayscale value by adding the second grayscale compensation value obtained from the second lookup table to the second grayscale value (para[0024]; para[0028]-para[0029]; para[0042]-para[0044]; see Figs. 2 and Fig. 5; see 230, 240 and 250 in Fig. 5; “the compensation factor calculation block 230 may calculate a red compensation factor RCF for the red sub-pixel R, a green compensation factor GCF for the green sub-pixel G and a blue compensation factor BCF for the blue sub-pixel B based on the stress data SD”; “The common factor calculation block 240 may calculate the common compensation factor CCF, the red additional compensation factor RACF, the green additional compensation factor GACF and the blue additional compensation factor BACF based on the red compensation factor RCF, the green compensation factor GCF and the blue compensation factor BCF”; “The first compensation block ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the compensator includes: a selector which selects the first lookup table based on position information of the first grayscale value in the image data and selects the second lookup table based on position information of the second grayscale value in the image data; and a calculator which calculates the first compensated grayscale value by adding the first grayscale compensation value obtained from the first lookup table to the first grayscale value and calculates the second compensated grayscale value by adding the second grayscale compensation value obtained from the second lookup table to the second grayscale value, as also taught by An, for the advantage of a device that efficiently performs a pixel degradation compensation (para[0004]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625), as applied to claim 6 above, and further in view of Nakamura et al. (US 2011/0069051).

Regarding claim 7, Ahn and Wang disclose all the claim limitations as applied above (see claim 6). However, Ahn and Wang do not appear to expressly disclose a 
Nakamura discloses a second degradation acceleration factor, which refers to a slope of a tangent with respect to a second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to a first degradation curve (see e.g. in Fig. 4 that a slope of a tangent with respect to a curve representing e.g. luminance Y.sub.n gradually reduced over time of a pixel, is greater than that a slope of a tangent with respect to a curve representing e.g. luminance Y.sub.1 gradually reduced over time of another pixel; this occurs because “the transition of the luminance degradation rate of each… pixel… is not uniform”; para[0069]-para[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s and Wangs’s combination, with the teachings in Nakamura’s invention, to have a second degradation acceleration factor, which refers to a slope of a tangent with respect to the second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to the first degradation curve, for the advantage of a practical and realistic indicator that provides information regarding non-uniformity of the transition of the luminance degradation rate of different pixels based on temporal change in luminance  (para[0069]-para[0070]; para[0079]).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625) and An et al. (US 2017/0162103), as applied to claim 8 above, and further in view of Nakamura et al. (US 2011/0069051).

Regarding claim 9, as best understood, Ahn, Wang and An disclose all the claim limitations as applied above (see claim 8). However, Ahn, Wang and An do not appear to expressly disclose when the first grayscale value and the second grayscale value are equal to each other during a reference time, a change in the second accumulated usage time during the reference time is greater than a change in the first accumulated usage time during the reference time.
Nakamura, as best understood, discloses when a first grayscale value and a second grayscale value are equal to each other during a reference time, a change in a second accumulated usage time during the reference time is greater than a change in a first accumulated usage time during the reference time (see e.g. in Fig. 4 that 
for a same luminance/grayscale value (e.g. at 80%), a change in
accumulated time in the curve corresponding to Yn from that point to Tk-1 is greater than a change in accumulated time in the curve corresponding to Ys from that point to Tk-1, as best understood, and based on the broadest reasonable interpretation of the claimed limitations).
para[0004]; para[0006]-para[0007]; para[0070]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623